 

Exhibit 10.1

 

INTEREST CONTRIBUTION AGREEMENT

by and among

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP

 

FIRST CAPITAL REAL ESTATE TRUST INCORPORATED

 

TOWNSHIP NINE OWNER, LLC

 

CAPITOL STATION HOLDINGS, LLC

 

CAPITOL STATION MEMBER, LLC

 

CAPITOL STATION 65, LLC

 

AVALON JUBILEE, LLC

 

and

 

PRESIDENTIAL REALTY OPERATING PARTNERSHIP LP

 

PRESIDENTIAL REALTY CORPORATION

 


December 16, 2016

 

 

 

 

INTEREST CONTRIBUTION AGREEMENT

 

This INTEREST CONTRIBUTION AGREEMENT dated as of December 16, 2016 (this
“Agreement”), is made and entered into among FIRST CAPITAL REAL ESTATE OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“FCRE OP” or the
“Contributor”), FIRST CAPITAL REAL ESTATE TRUST INCORPORATED, a Maryland
corporation (“First Capital” and together with FCRE OP, each an “FC Party” and
collectively the “FC Parties”), TOWNSHIP NINE OWNER, LLC, a Delaware limited
liability company (“T9 JV”), CAPITOL STATION HOLDINGS, LLC, a California limited
liability company (“T9 Holdings”), CAPITOL STATION MEMBER, LLC, a Delaware
limited liability company (“T9 Member”), CAPITOL STATION 65 LLC, a California
limited liability company (“T9 Fee” and together with T9 JV, T9 Holdings and T9
Member collectively referred to herein as the “T9 Parties”), AVALON JUBILEE,
LLC, a New Mexico limited liability company (“Avalon Fee”) PRESIDENTIAL REALTY
OPERATING PARTNERSHIP LP, a Delaware limited partnership (“PRES OP”) and
PRESIDENTIAL REALTY CORPORATION, a Delaware corporation (the “Company” or
“Presidential” and together with PRES OP, each a “Presidential Party” and
together the “Presidential Parties”). Each of the T9 Parties and Avalon Fee is
referred to herein, individually, as a “Contributed Entity” and collectively
referred to herein as the “Contributed Entities”. Each of the FC Entities, the
Contributed Entities and the Presidential Entities are referred to herein
collectively as the “Parties” and individually as a “Party.” Appendix 1 to this
Agreement contains certain definitions used in this Agreement and
cross-references to terms defined in the body of the Agreement.

 

RECITALS

 

WHEREAS, Presidential is engaged in the business of investing in interests in
real estate. Presidential has been organized and operated to qualify as a real
estate investment trust (a “REIT”) under Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended (the “Code”). Presidential holds all
or substantially all of its properties and assets through PRES OP, its operating
partnership;

 

WHEREAS, First Capital is engaged in the business of investing in interests in
real estate. First Capital has been organized and operated to qualify as a REIT
under Sections 856 through 860 of the Code. First Capital holds all or
substantially all of its properties and assets through FCRE OP, its operating
partnership;

 

WHEREAS, FCRE OP is the owner of 92% of the limited liability company interests
and profit participation interests (as set forth in the operating agreement for
T9 JV) in T9 JV (the “FC/T9 Interest”). T9 JV is the sole owner of 100% of the
limited liability company interests and profit participation interests in T9
Holdings. T9 Holdings is the sole owner of 100% of the limited liability company
interests and profit participation interests in T9 Member. T9 Member is the sole
owner of 100% of the limited liability company interests and profit
participation interests in T9 Fee. T9 Fee is the direct owner of 100% of the fee
simple interests in the Township Nine Property (as hereinafter defined).

 

WHEREAS, FCRE OP is the owner of 31.3333% of the limited liability company
interests and profit participation interests in Avalon Fee (the “FC/Avalon
Interest”). Avalon Fee is the direct owner of 100% of the fee simple interests
in the Avalon Property (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing recitals, the Parties
acknowledge the adequacy of the consideration provided to each through their
respective representations, warranties, covenants and agreements and promises
contained in this Agreement, as well as other good and value consideration, and,
intending to be legally bound, agree as provided below.

 

 

 

 

Article I.
INTEREST CONTRIBUTIONS

 

1.1           Recitals. The recitals above are incorporated into this Agreement
and are hereby acknowledged to be true and correct.

 

1.2           Contribution of the Township Nine Property. At the Closing and on
the terms and subject to the conditions contained in this Agreement, the
Contributor hereby agrees to sell, convey, assign and transfer to PRES OP,
absolutely and unconditionally, free and clear of all Liens except for Permitted
Liens, sixty-six (66%) percent of its ownership interests in T9 JV which entity
owns ninety-two percent (92%) of all right, title and interest in and to the
real and personal property described as follows:

 

“23 parcels of land upon which a tentative map has been approved comprising 62.6
gross acres and 29.87 net developable acres (net of Parcel 4 on the T9
Subdivision Map defined below and roadways, parks and open space, and land
situated within the American River) and known as Lots 1, 2, 3, 5, 6 and 7, Lots
A and B, and designated remainder 1 and designated remainder 2, as shown on the
map entitled "Township 9 - Phase 1, Subdivision No. P10_036", filed for record
November 13, 2012 in Book 378 of Final Maps, Page 1, Sacramento County Records
(the “T9 Subdivision Map”) and designated as Assessor’s Parcel Numbers (“APNs”)
001-0020-056, 001-0020-057, 001-0020-058, 001-0020-060, 001-0020-061,
001-0020-062, 001-0020-063, 001-0020-064, 001-0020-066 and 001-0020-067 in the
City of Sacramento, California, (the “Township Nine Land”), together with (i)
all buildings, structures, fixtures and improvements presently located on the
Township Nine Land (the “Township Nine Improvements”), (ii) all equipment,
machinery, supplies and spare parts and personal property directly or indirectly
owned by Contributor and used in connection with the use, operation and
maintenance of the Township Nine Improvements (the “Township Nine Personal
Property”), (iii) all easements, licenses, rights and appurtenances benefiting
the Township Nine Land and the Township Nine Improvements (the “Township Nine
Rights”), and (iv) if and to the extent assignable by Contributor, all right,
title and interest of Contributor, if any, whether direct or indirect, in and to
any intangible personal property relating to the Township Nine Land and the
Township Nine Improvements, including all licenses, permits, plans,
specifications, operating manuals, guarantees and warranties and any structural,
engineering, soil, seismic, geologic, hydrogeologic, architectural and other
reports and studies prepared for Contributor or a Township Nine Party by third
party consultants relating to the Township Nine Land and the Township Nine
Improvements (the “Township Nine Intangible Property” and together with the
Township Nine Land, Township Nine Improvements, Township Nine Personal Property
and Township Nine Rights collectively referred to herein as the “Township Nine
Property” or “T9 Property”).”

 

1.3           Contribution of the Avalon Property. At the Closing and on the
terms and subject to the conditions contained in this Agreement the Contributor
hereby agrees to sell, convey, assign and transfer to PRES OP, absolutely and
unconditionally, and free and clear of all Liens except for Permitted Liens, all
of Contributor’s right, title and interest in and to the real and personal
property described as follows:

 

“That certain real property consisting of 251, non-contiguous single-family,
residential lots and a 10,000 square foot clubhouse, within the Jubilee at Los
Lunas subdivision. The lots constitute 37 finished lots and 214 platted and
engineered lots. The lots range in size from 4,002 to 12,687 square feet, with
an average of 6,785 square feet, for a total of 39.10 acres or 1,703,103 square
feet.] attached hereto and incorporated herein by this reference for all
purposes (the “Avalon Land”), together with (i) all buildings, structures,
fixtures and improvements presently located on the Avalon Land (the “Avalon
Improvements”), (ii) all equipment, machinery, supplies and spare parts and
personal property owned directly or indirectly by Contributor and used in
connection with the use, operation and maintenance of the Avalon Improvements
(the “Avalon Personal Property”), (iii) all easements, licenses, rights and
appurtenances benefiting the Avalon Land and the Avalon Improvements (the
“Avalon Rights”), and (iv) if and to the extent assignable by Contributor, all
right, title and interest of Contributor, if any, whether direct or indirect, in
and to any intangible personal property relating to the Avalon Land and the
Avalon Improvements, including all licenses, permits, plans, specifications,
operating manuals, guarantees and warranties and any structural, engineering,
soil, seismic, geologic, hydrogeologic, architectural and other reports and
studies prepared for Contributor or a Avalon Party by third party consultants
relating to the Avalon Land and the Avalon Improvements (the “Avalon Intangible
Property” and together with the Avalon Land, Avalon Improvements, Avalon
Personal Property and Avalon Rights collectively referred to herein as the
“Avalon Property”).”

 

 

 

 

1.4        Assignment of T9 Property and Avalon Property. In exchange for the
consideration to be transferred to Contributor as set forth in this Article I
below, Contributor shall assign the T9 Property and the Avalon Property to PRES
OP and PRES OP agrees to accept such assignment in form acceptable to
Contributor, acting reasonably, in accordance with the terms of this Agreement.
The T9 Property and the Avalon Property are referred to herein individually as a
“Contributed Property” and collectively as the “Contributed Properties”.

 

1.5        Consideration for the FC/T9 Interest. The Parties hereto acknowledge
and agree as follows:

 

a)      The current, estimated fair market value of the FC/T9 Interest is
approximately $85,457,000 (the “EFMV-FC/T9 Interest’);

 

b)       The appraised value of the FC/T9 Interest upon acquisition of the T9
Property by First Capital was $71,900,000 (the “AFMV-FC/T9 Interest”);

 

b)       The T9 Property is collateral for a first mortgage loan (the “T9 Loan”)
in favor of Copia Lending, LLC (f/k/a ISIS Lending, LLC) (the “T9 Lender”) as
described in the documentation for the T9 Loan (the “Loan Documents”) the
outstanding balance (inclusive of interest and principal) of which is
approximately $39,119,000;

 

c)       The amount of the T9 Loan (inclusive of interest and principal)
attributable to the FC/T9 Interest is $35,989,000 (the “FC/T9 Interest Loan
Balance”);

 

d)       Accordingly, the purchase price for the FC/T9 Interest shall be the
amount of $32,649,000 (the amount of the EFMV-FC/T9 Interest ($85,457,000) less
the amount of the FC/T9 Loan Balance ($35,989,000) [the difference being
$49,468,000] multiplied by a fraction (the “T9 Fraction”) the numerator of which
is “66” and the denominator of which is “100” [$49,468,000 (66/100)];

 

e)       At the Closing and on the terms and subject to the conditions contained
in this Agreement, the Presidential Parties shall assume the obligations and
liabilities with respect to sixty-six (66%) percent of the T9 Loan and/or any
financing in replacement of the T9 Loan. In the event that the T9 Loan or any
replacement financing is less than the amounts stated above, there shall be a
commensurate increase in the amount of PRES OP Units issued to Contributor.
However, in the event that the T9 Loan or any replacement financing is greater
than the amount stated above, there shall be a commensurate decrease in the
amount of PRES OP Units issued to Contributor. The parties hereto acknowledge
and agree that the value of any personal property is de minimis and that no part
of the Purchase Price is allocable thereto.

 

 

 

 

(f)          The FC Parties hereby acknowledge and agree that until such time as
the FC Parties shall have delivered to Presidential an updated appraisal by a
reputable “qualified” appraiser describing the fair market value of the FC/T9
Interest as being equal to or greater than the amount of the FC/T9 Interest
Purchase Price (the “T9 Property Appraisal”) Presidential shall hold-back PRES
OP Units in an amount equal to $8,947,000 [the difference between the FC/T9
Interest Purchase Price ($32,649,000) and the amount of $23,701,000 [the
AFMV-FC/T9 Interest ($71,900,000) less the FC/T9 Interest Loan Balance
($35,989,000) [$35,911,000] multiplied by the T9 Fraction (66/100)] (the
“Holdback Units”). Upon receipt of the T9 Property Appraisal showing an
appraised value of not less than FC/T9 Interest Purchase Price, Presidential
shall immediately deliver all of the Holdback Units to the Contributor. In the
event that the T9 Property Appraisal is less than the FC/T9 Interest Purchase
Price, Presidential shall immediately deliver to the FC Parties a portion of the
Holdback Units (based upon an assumed unit price of $1.0 per PRES OP Unit) equal
to the product obtained by multiplying $8,942,000 by a fraction the numerator of
which is the then current, actual appraised value of the FC/T9 Interest and the
denominator of which is 8,942,000. For purposes of this Agreement, a “qualified”
appraiser shall have not less than 10 years of experience in appraising property
similar to the T9 Property. The “qualified” appraiser shall be selected by FC
Parties but shall be subject to the reasonable approval of Presidential.

 

1.6           Consideration for FC/Avalon Interest. The purchase price for the
FC/Avalon Interest shall be Four Million Six Hundred Thirty-Two Thousand Dollars
($4,632,000) (the “FC/Avalon Interest Purchase Price’). The Parties covenant
that, following the Closing for the Avalon Property, the Avalon Property shall
not be transferred, sold, encumbered, leased (and no agreement shall be entered
into by the Presidential Parties to accomplish any of the foregoing) prior to
the Closing for the T9 Property and performance under the Shareholder’s
Agreement (defined herein) as may be required therein as of the T9 Closing.

 

1.7           Payment of Purchase Price. The FC/Avalon Interest Purchase Price
and the FC/T9 Purchase Price, the sum of which is Thirty Seven Million Two
Hundred Eighty-One Thousand Dollars ($37,281,000) shall hereinafter be
collectively referred to as the “Purchase Price”. The Purchase Price shall be
paid by the Presidential Parties delivering to the FC Parties at the Closing for
the Avalon Property and the Closing for the T9 Property (subject to the
Holdback) such number of operating partnership units issued by PRES OP (the
“PRES OP Units”) based upon a valuation of $1.00 per share as shall equal the
FC/Avalon Interest Purchase Price and FC/T9 Interest Purchase Price,
respectively. The PRES OP Units shall be delivered to the FC Parties free of any
liens, encumbrances or rights of third parties at each Closing, in form
satisfactory to Contributor, consistent with the provisions of this Agreement.
In addition, at the election of the FC Parties, the PRES OP Units shall be
convertible into Class B shares of Presidential, on a pari pasu basis, at any
time and immediately following receipt by Presidential of written notice from
any of the FC Parties.

 

1.8           Class A Shares. The Presidential Parties hereby represent and
warrant that (i) there are presently approximately Four Hundred Forty Two
Thousand Five Hundred Thirty Three (442,533) Class A shares issued by
Presidential (collectively, “Class A Shares”) of which approximately 177,013
Class A Shares are owned by the BBJ Family Irrevocable Trust (“BBJ Trust”) and
the balance held by third parties (collectively, “Class A Shareholders”); (ii)
Presidential Parties have delivered or shall deliver to the FC Parties such
documentation and materials as may be in the possession or control of the
Presidential Parties relative to the Class A Shares and/or Class A Shareholders;
(iii) to the best knowledge of the Presidential Parties, there is no reason to
believe that the Class A Shareholders either individually or collectively, are
or would be in opposition to the transactions contemplated by this Agreement;
(iv) to the best knowledge of the Presidential Parties the Class A Shares are
not currently encumbered by any lien or encumbrance and are not subject to any
options or any other rights of third parties including, without limitation, any
shareholder agreement; and (v) no additional Class A Shares shall be issued.

 

 

 

 

1.9           Class A Shareholder Agreement. At least one (1) business day prior
to the Closing for the Avalon Property, as a condition to Closing for the
benefit of the FC Parties, First Capital shall have received a shareholder’s
agreement (“Class A Shareholder’s Agreement”) in form and substance acceptable
to the FC Parties, acting reasonably, entered into by or on behalf of not less
than fifty-one (51%) of the authorized and issued Class A stock of Presidential
including, but not limited to, the BBJ Family Trust (the “Class A Controlling
Stock”), which Shareholder’s Agreement shall describe, without limitation, the
matters described on Schedule 1.9 attached hereto and incorporated herein

 

1.10         Issuance of Securities. Following the Closing for the T9 Property,
Presidential shall take such action as may be necessary or appropriate to issue,
in compliance with all applicable law including, but not limited to, corporate
and securities laws, unregistered shares of Class B common stock (valued at
$1.00 per share) such shares being hereinafter referred to, individually, as a
“Presidential Share” and, collectively, as the “Presidential Shares” or
“Securities”).

 

1.11         Further Action. If, at any time after each Closing, either the
Presidential Parties or the FC Parties shall determine or be advised that any
deeds, bills of sale, assignments (including any intellectual property
assignments), certificates, affidavits, consents, assurances or other actions or
things are necessary or desirable to vest, perfect or confirm of record or
otherwise in Presidential the right, title or interest in or to any of the
Contributed Properties, the Contributor shall execute and deliver, or take such
other actions as are within their respective control to cause to be executed and
delivered, all such deeds, bills of sale, assignments (including any
intellectual property assignments), certificates, affidavits, consents,
assurances and do or take such other actions as are within their respective
control to cause to be done, all such other actions and things as may be
necessary or desirable to vest, perfect or confirm any and all right, title and
interest in or to any of the Contributed Properties or the Contributed
Properties or otherwise to carry out this Agreement.

 

Article II.
CLOSING

 

2.1           Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place when the Closing conditions set forth
in this Article II and conditions precedent to Closing as set forth in this
Agreement set forth in Article V have been met for each Contributed Property on
an individual basis (the “Closing Date”). The Contributed Properties will close
on the following schedule:

 

a)Avalon Property – Seven (7) business days after the execution of this
Agreement; and

 

b)Township Nine Property – upon the completion and/or satisfaction or written
waiver of the Closing Conditions and Conditions Precedent as set forth in this
Agreement anticipated to occur within ninety (90) days following the date of
execution of this Agreement.

 

2.2        Issuance of Securities. The PRES OP Units will be issued by PRES OP
upon the Closing of each of the Contributed Properties in the amounts specified
in Article I.

 

 

 

 

2.3       Closing deliveries by the FC Parties. At or prior to the Closing, the
FC Parties (except as otherwise provided below) will deliver or cause to be
delivered to the Presidential Parties each of the following agreements,
instruments and documents:

 

(a)          a certificate of formation, organization or incorporation, as
applicable, of each Contributed Entity and FC Party certified by the relevant
authority of the jurisdiction of organization of such Contributed Entity or FC
Party;

 

(b)          by-laws, operating agreements and partnership agreements, as
applicable, for each Contributed Entity and FC Party as in effect on the date on
which the resolutions referred to below were adopted;

 

(c)          resolutions of the governing body of each Contributed Entity and FC
Party approving the transaction, this Agreement and each other document to be
executed in connection with this Agreement (each a “Transaction Document”) which
it is or is to be a party;

 

(d)          a certification that the names and signatures of the officers of
each Contributed Entity authorized to sign this Agreement and each Transaction
Document to which it is or is to be a party and other documents to be delivered
hereunder and thereunder are true and correct;

 

(e)          a good standing certificate for each FC Party and Contributed
Entity from its jurisdiction of organization;

 

(f)          a good standing certificate for each FC Party and Contributed
Entity from each state where it is qualified to do business;

 

(g)          a duly executed instrument of assignment in the form acceptable to
Contributor, acting reasonably;

 

(h)          intentionally deleted;

 

(i)          a title affidavit, if necessary, in form reasonably acceptable to
the title insurance company providing coverage to each of the Contributed
Properties;

 

(j)          a true and complete set of all as built building plans,
specifications and drawings (and of all documents and other materials related
thereto) for the Contributed Properties;

 

(k)          a copy of any tax bills for the Contributed Properties not
previously delivered to the Presidential Parties;

 

(l)          a copy of any Permits (including all amendments, modifications,
supplements and extensions thereof) with respect to the Contributed Properties
not previously delivered to the Presidential Parties, except to the extent the
same are required to be and are affixed at the Contributed Properties;

 

(m)          intentionally deleted;

 

(n)          with respect to the Contributor, a duly completed and executed
certificate pursuant to Treasury Regulation section 1.1445-2(b)(2) certifying
that the Contributor is not a “foreign person” within the meaning of Code
section 1445 (each a “FIRPTA Affidavit”); and

 

 

 

 

(o)          any and all other instruments and documents required to be
delivered by such Contributor at or prior to the Closing pursuant to and in
accordance with any of the other provisions of this Agreement, and such other
documents or instruments as the Presidential Parties may reasonably request,
consistent with the terms of this Agreement, to effect any of the transactions
contemplated hereby.

 

2.4           Covenants of the FC Parties. During the pendency of this Agreement
and prior to the Closing, through the exercise of commercially reasonable
efforts:

 

(a)        The FC Parties shall not permit the creation or imposition of any
lien or encumbrance upon or with respect to the Property or file any tax appeals
without Presidential Parties’ prior written consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that Contributor shall be
entitled to refinance the T9 Loan upon notice to but without the consent of
Presidential Parties (FC Parties shall keep Presidential Parties timely apprised
of the status of the T9 Loan refinancing);

 

(b)          The FC Parties shall maintain or cause to be maintained in full
force and effect insurance on the Property in accordance with the Loan
Documents;

 

(c)          The FC Parties shall (i) contribute such capital to Presidential as
shall be reasonably required to operate the Company for a period of five (5)
months from the date of this Agreement (or make reasonable provision for the
same) within sixty (60) days following the Closing for the Avalon Property in
accordance with the Business Plan (defined below); and (ii) timely perform the
obligations described in Section 5.1 (c) v); 

 

(d)          The FC Parties agree not to transfer, sell, further pledge, remove
or lease all or any part of the Contributed Property or any development rights
appurtenant to the Contributed Property or cause any FC Parties to do any of the
foregoing except in the ordinary course of business consistent with the Business
Plan or as may be consented to by Presidential, acting reasonably; provided,
however, that the FC Parties shall be entitled to consummate a transaction for
the sale of a portion of the T9 Property to the AG Spanos Company or affiliate
without the consent of the Presidential Parties; 

 

(e)          First Capital shall promptly engage Latham and Watkins with respect
to the matters described in Section 5.1 (d) herein; and

 

(f)          The FC Parties shall operate and maintain (or shall cause to be
operated and maintained) the T9 Property in the ordinary course of business
consistent with its past practices subject to all applicable laws and the Loan
Documents, Contributor shall not make or permit to be made any capital
expenditures or improvements to the Property without the prior approval of
Presidential Parties (unless as a result of an emergency), which approval shall
not be unreasonably withheld, conditioned or delayed.

 

(g)          On or before the Closing for the T9 Property, as a condition
precedent for the benefit of the FC Parties, a written amendment to the
operating agreement for T9 JV providing for among other matters, the admission
of Presidential as the majority member of such entity (with corresponding
majority control as to the exercise of any rights or remedies of First Capital
under the current operating agreement for T9 JV), the proportionate liability
and responsibility of Presidential and First Capital, respectively, with respect
to the T9 Loan and any replacement financing therefor, and such other terms and
conditions as shall be mutually acceptable to the Parties, acting reasonably.   

 

 

 

  

2.5           Closing Deliveries by the Presidential Parties. At or prior to the
Closing, the Presidential Parties will deliver or cause to be delivered to the
FC Parties each of the following agreements, instruments and other documents:

 

(a)          a certificate of formation, organization or incorporation, as
applicable, of each Presidential Party certified by the relevant authority of
the jurisdiction of organization of such Presidential Party;

 

(b)          by-laws, operating agreements and partnership agreements, as
applicable, for each Presidential Party as in effect on the date on which the
resolutions referred to below were adopted;

 

(c)          resolutions of the governing body of each Presidential Party
approving the transaction, this Agreement and the Transaction Documents for
which it is or is to be a party;

 

(d)          a certification that the names and signatures of the officers of
each Presidential Party authorized to sign this Agreement and each Transaction
Document to which it is or is to be a party and other documents to be delivered
hereunder and thereunder are true and correct;

 

(e)          a good standing certificate for each Presidential Party from its
jurisdiction of organization;

 

(f)          a good standing certificate for each Presidential Party from each
state where it is qualified to do business;

 

(g)          a true and correct copy of the instructions provided by
Presidential to its transfer agent (with corresponding acknowledgment by its
transfer agent) with respect to the issuance of the Securities hereunder; and

 

(h)          any and all other instruments and documents required to be
delivered by the Presidential Parties at or prior to the Closing pursuant to and
in accordance with any of the other provisions of this Agreement, and such other
documents or instruments as the FC Parties may reasonably request, consistent
with the terms of this Agreement, to effect any of the transactions contemplated
herein.

 

Article III.
REPRESENTATIONS AND WARRANTIES OF THE FC PARTIES

 

Subject to the conditions precedent for the benefit of the FC Parties set forth
herein, the FC Parties hereby represent and warrant the accuracy of the preamble
recitals and hereby jointly and severally make the following representations and
warranties to the Presidential Parties as of the date hereof:

 

3.1           Organization and Authorization. Each of the FC Parties and each of
the Contributed Entities is an entity duly organized, validly existing and in
good standing in the state of its organization. Each of the FC Parties has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and any other Transaction Document. Each of the FC Parties
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and any other Transaction Documents. Upon the
execution and delivery of any Transaction Document to be executed and delivered
by one or both of the FC Parties, such Transaction Documents shall constitute
the valid and binding obligation of such FC Party, enforceable against such
Contributor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors and general
principles of equity. The person or persons executing and delivering this
Agreement or any other Transaction Document on behalf of any FC Party is and
shall have been prior to the Closing Date, duly authorized to execute and
deliver such documents on behalf of such FC Party. No FC Party is in default
under or in violation of any provision of its Organizational Documents.

 



 

 



 

3.2           Title to Contributed Entities and Contributed Properties. Each
Contributed Entity and each Contributed Property is free from all Liens and
encumbrances except for any matters disclosed in any preliminary reports or
other written documentation including, without limitation, schedules prepared by
the representing party, including, but not limited to, the organizational
documents for the Contributed Entities, which has been delivered to or obtained
by the Presidential Parties (the “Permitted Liens”). Except for this Agreement
and the agreements made in connection with this Agreement and the transactions
contemplated hereby, there are no agreements, arrangements, options, warrants,
calls, rights (including preemptive rights) or commitments of any character to
which any of the FC Parties is a party relating to the sale, purchase or
redemption of any of such Contributed Entities respective Contributed Property.
Upon delivery to PRES OP on the Closing Date of the Contributed Properties as
contemplated by this Agreement, FCRE OP will thereby transfer to PRES OP good
and marketable title to such Contributed Property, free and clear of all Liens,
except for the Permitted Liens. All the issued and outstanding interests in the
Contributed Entities have been duly authorized and are validly issued, fully
paid and non-assessable.

 

3.3           Contributed Entities.

 

(a)          The FC Parties have delivered or made available to the Presidential
Parties true, correct and complete copies of the Organizational Documents of
each of the FC Parties and the Contributed Entities.

 

(b)          The FC Parties have delivered or made available to the Presidential
Parties true, correct and complete copies of all the notes, mortgages, deeds of
trust, security agreements, UCC filings, guaranties and all other documents and
agreements in any way related to the Permitted Liens.

 

(c)          The FC Parties have delivered or made available to the Presidential
Parties true, correct and complete copies of annual financial statements,
including, without limitation, balance sheets, income statements and statements
of cash flow for the Contributed Entities prepared in conformance with prepared
utilizing consistently applied accounting principles (collectively, the
“Financial Statements”).

 

(d)          The Contributed Entities have no liabilities other than (i) the
Permitted Liens, (ii) in connection with future performance obligations under
any operating agreement disclosed to the Presidential Parties, or (iii) those
liabilities that will be satisfied at the Closing pursuant to this Agreement.

 

(e)          Since the formation of the Contributed Entities, each of their sole
business is and has been to own (directly or indirectly) one or more of the
Contributed Properties and matters relating thereto.

 

 

 

 

3.4           Absence of Defaults and Conflicts. With respect to each FC Party
and each of the Contributed Entities, neither the execution and delivery of this
Agreement or any other Transaction Document by such FC Party or Contributed
Entity, nor the consummation of any of the transactions contemplated hereby or
thereby, nor compliance with or fulfillment of the terms, conditions and
provisions hereof or thereof will: (a) conflict with, result in a breach of the
terms, conditions or provisions of, or constitute a default, an event of default
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under, or result in the creation or imposition of any Lien upon
such Contributed Entity or its respective Contributed Property, under (i) any
Organizational Documents of any Contributed Entity or FC Party, (ii) any
agreement, document or instrument to which any Contributed Entity or FC Party is
a party or by which such FC Party or any of its Contributed Entities is or are
bound, (iii) any term or provision of any judgment, order, writ, injunction, or
decree binding on any FC Party or Contributed Entity (or its assets or
properties, including the Contributed Properties), or (iv) any Laws applicable
to such Contributed Entity or FC Party; or (b) require the approval, consent,
authorization or act of, or the making by such Contributed Entity or FC Party of
any declaration, filing or registration with, any Person.

 

3.5           FIRPTA. No Contributed Entity or FC Party is a “foreign person”
within the meaning of Code Section 1445(f)(3), and each Contributed Entity and
FC Party shall certify to that effect and certify its taxpayer identification
number at Closing pursuant to Code Section 1445(b)(2).

 

3.6           No Brokers. No Contributed Entity or FC Party or any of its
Affiliates has or will have any obligation to pay any brokerage fees or
commissions, finder’s fee or other similar fees related to the execution of this
Agreement, any of the other Transaction Documents or the consummation of any of
the transactions contemplated hereby or thereby.

 

3.7           No Litigation. Except for any matters disclosed in any preliminary
reports or other written documentation delivered or obtained by the Presidential
Parties, including, without limitation, schedules prepared by the representing
party, no Proceeding or Order is pending against or affecting the Contributed
Entities or the Contributed Properties (and, to the knowledge of each FC Party,
no such Proceeding or Order has been threatened in writing): (a) under any
bankruptcy or insolvency Law; (b) that seeks or could be reasonably likely to
seek injunctive or other relief in connection with this Agreement, any of the
other Transaction Documents or the transactions contemplated hereby or thereby;
or (c) that reasonably could be expected to adversely affect (i) the performance
by such FC Party or Contributed Entity under this Agreement or any other
Transaction Document, or (ii) the consummation of any of the transactions
contemplated hereby or thereby.

 

3.8           No Consents Required. Except as shall have been satisfied on or
prior to the Closing Date, no consent, waiver, approval or authorization of, or
filing with, any Person or Governmental Authority or under any applicable Laws
is required to be obtained by any FC Party or Contributed Entity in connection
with the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, except for those consents, waivers, approvals,
authorizations or filings, the failure of which to obtain or to file would not
have a Material Adverse Effect.

 

3.9           Taxes. Except for any matters disclosed in any preliminary reports
or other written documentation delivered or obtained by the Presidential Parties
(a) all Tax Returns and reports required to be filed with respect to the
Contributing Entities including, without limitation, schedules prepared by the
representing party, and the Contributed Properties have been timely filed (after
giving effect to any properly filed extensions) and all such returns and reports
are accurate and complete in all material respects, and all Taxes required to be
paid with respect to the Contributed Entities or the Contributed Properties have
been paid, and (b) no deficiencies for any Taxes have been proposed, asserted or
assessed with respect to the Contributed Entities or the Contributed Properties,
and no requests for waivers of the time to assess any such Taxes are pending.

 

 

 

 

3.10         Tax Matters. Each FC Party represents and warrants that it has
obtained from its own counsel advice regarding the tax consequences of (a) the
transfer of the Contributed Entities and the Contributed Properties to PRES OP
and the receipt of PRES OP Units and the assumption of the T9 Loan as
consideration therefore, (b) The Contributors admission as a shareholder of
Presidential, and (c) any other transaction contemplated by this Agreement. Each
of the FC Parties further represents and warrants that it has not relied on PRES
OP, Presidential, or any of their Affiliates, representatives or counsel for any
tax advice and that it is not relying on any advice or any information or
material furnished by such parties, whether oral or written expressed or
implied, of any nature whatsoever, regarding the tax consequences of the events
and transactions set forth in the preceding sentence.

 

3.11         Compliance with Laws. Except for any matters disclosed in any
preliminary reports or other written documentation, including, but not limited
to, schedules prepared by the representing party and/or the organizational
documents for the Contributed Entities, delivered to or obtained by the
Presidential Parties, the Contributed Properties have been maintained, and the
FC Parties have not received written notice that any such Contributed Property
is not, in compliance in all material respects with all applicable laws,
ordinances, rules, regulations, codes, orders and statutes (including, without
limitation, those currently relating to fire safety, conservation, parking,
Americans with Disabilities Act, zoning and building laws) whether federal,
state or local, except where the failure to so comply would not have a Material
Adverse Effect. Compliance with Environmental Laws is not addressed by this
Section 3.11, but rather solely by Section 3.14.

 

3.12         Eminent Domain. There is no existing, proposed or threatened
condemnation, eminent domain or similar proceeding, or private purchase in lieu
of such a proceeding, in respect of all or any material portion of the
Contributed Properties.

 

3.13         Licenses, Approvals, Entitlements and Permits. Except as may be
disclosed in writing in any written documentation or materials delivered to the
Presidential Parties, including, without limitation, schedules prepared by the
representing party, all licenses, permits or other governmental approvals
(including, without limitation, all Approvals and Entitlements) required to be
obtained by the owner of any of the Contributed Properties in connection with
the permitting, approval, construction, use, occupancy, management, leasing and
operation of the property have been obtained and are in full force and effect
and in good standing, and all Approvals and Entitlements are fully vested and
not subject to divestiture.

 

3.14         Environmental Compliance. Except as may be disclosed in writing in
any written documentation or materials delivered to the Presidential Parties,
including, without limitation, schedules prepared by the representing party,
each Contributed Entity and each of the Contributed Properties are currently in
compliance with all Environmental Laws and Environmental Permits, except where
the failure to so comply would not have a Material Adverse Effect. No FC Party
or Contributed Entity has received any written notice from the United States
Environmental Protection Agency or any other federal, state, county or municipal
entity or agency that regulates Hazardous Materials or public health risks or
other environmental matters or any other private party or Person claiming any
current violation of, or requiring current compliance with, any Environmental
Laws or Environmental Permits or demanding payment or contribution for any
Release or other environmental damage in, on, under, or upon any of the
Properties. No litigation is pending with respect to Hazardous Materials located
in, on, under or upon any of the Contributed Properties, and no investigation in
such respect is pending and no such litigation or investigation has been
threatened in writing in the last twelve months by any Governmental Entity or
any third party. There are no environmental conditions existing at, on, under,
upon or affecting the Contributed Properties or any portion thereof that would
reasonably be likely to result in any claim, liability or obligation under any
Environmental Laws or Environmental Permit or any claim by any third party that
would have a Material Adverse Effect.

 

 

 

 

3.15         Employees. None of the Contributed Entities are a party to any
union contract or collective bargaining agreement.

 

3.16         Zoning. Except as may be disclosed in writing in any written
documentation or materials delivered to the Presidential Parties, including,
without limitation, schedules prepared by the representing party, the FC Parties
or Contributed Entities have not received (a) any written notice (which remains
uncured) from any Governmental Authority stating that any of the Contributed
Properties is currently violating any zoning, land use, development agreement or
other similar rules or ordinances in any material respect, or (b) any written
notice of any pending or threatened proceedings for the rezoning (i.e., as
opposed to the current zoning) of any of the Contributed Properties or any
portion thereof except, in each case as would not have a Material Adverse
Effect, and the FC Parties know of no event or circumstance which currently
exists, or which, with the passage time may exist, which would in any way negate
or subject the Contributed Properties to lose or be divested of any Approvals or
Entitlements.

 

3.17         Insurance. Each of the Contributed Entities has in place the public
liability, casualty and other insurance coverages with respect to each of the
Contributed Properties owned by it necessary and in all cases required under the
terms of any continuing Liability or other agreement to which the Contributed
Property or Contributed Entity is subject. Each of the insurance policies is in
full force and effect in all material respects and all premiums due and payable
thereunder have been fully paid when due. Neither of the FC Parties or the
Contributed Entity has received from any insurance company any notices of
cancellation or intent to cancel any insurance with respect to the Contributed
Properties.

 

3.18         Labor. All sums payable by reason of any labor or materials
heretofore furnished with respect to the Contributed Properties or the
Contributed Entities have been, paid, and there are no disputes in connection
therewith.

 

3.19         Investment Representations.

 

(a)          Each FC Party acknowledges that the offering and issuance of the
Securities to be acquired pursuant to this Agreement are intended to be exempt
from registration under the Securities Act and that the Presidential Parties’
reliance on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of each FC Party contained in
this Section 3.19. In furtherance thereof, each FC Party represents and warrants
to each Presidential Party as follows:

 

(i)          The Contributor is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act).

 

(ii)         The Contributor is acquiring the Securities solely for its own
account for the purpose of investment and not as a nominee or agent for any
other Person and not with a view to, or for offer or sale in connection with,
any distribution of any thereof in violation of the federal securities Law.

 

(iii)        The Contributor is knowledgeable, sophisticated and experienced in
business and financial matters and fully understands the limitations on transfer
imposed by the federal securities Law. The Contributor is able to bear the
economic risk of holding the Securities for an indefinite period and is able to
afford the complete loss of its investment in the Securities; such Contributor
has received and reviewed all information and documents about or pertaining to
the Presidential Parties and the business and prospects of the Presidential
Parties and the issuance of the Securities and has been given the opportunity to
obtain any additional information or documents and to ask questions and receive
answers about such information and documents as the Contributor deems necessary
or desirable to evaluate the merits and risks related to its investment in the
Securities; and the Contributor understands and has taken cognizance of all risk
factors related to the acquisition of the Securities. Such Contributor is
relying upon its own independent analysis and assessment (including with respect
to taxes), and the advice of the Contributor’s advisors (including tax
advisors), and not upon that of the Presidential Parties or any of their
Affiliates, for purposes of evaluating, entering into, and consummating the
transactions contemplated hereby.

 

 

 

 

(b)          The Contributor is fully aware that the Securities have not been
registered with the SEC in reliance on the exemptions specified in Regulation D
under the Securities Act, which reliance is based in part upon the Contributors’
representations set forth in this Section 3.19. The Contributor understands that
the Securities have not been registered under applicable state securities laws
and are being offered pursuant to the exemptions specified in said laws, and
unless they are registered, they may not be re-offered for sale or resold except
in a transaction or as a security exempt under those laws.

 

3.20         Financial Statements. FC Parties hereby represent and warrant that
since the date of the Financial Statements there have been no material changes
affecting the T9 Property and/or the Avalon Property that would be reflected in
such statements and that would make the same materially false and misleading and
that would prevent the FC Parties from performing their obligations under this
Agreement.

 

3.21         Condition precedent. The truth, accuracy and completeness of each
of the representations and warranties of the FC Parties made in this Agreement
as of the date hereof, and as of the Closing Date, shall constitute a condition
precedent to the obligations of the Presidential Parties hereunder.
Notwithstanding any provision contained herein to the contrary, all of the
representations and warranties of the FC Parties set forth in this Agreement
shall be to the actual, present knowledge of Suneet Singal, without any
independent investigation or any duty to conduct an independent investigation or
inquiry as to the subject matter thereof and shall be deemed to be true and
correct provided that no material and adverse inconsistency exists which would
prevent the Presidential Parties from realizing the benefits to which they are
entitled under this Agreement.

 

Article IV.
REPRESENTATIONS AND WARRANTIES OF THE PRESIDENTIAL PARTIES

 

The Presidential Parties jointly and severally hereby represent and warrant to
the FC Parties as follows:

 

4.1           Organization and Authorization. Each of the Presidential Parties
is an entity duly organized, validly existing and in good standing in the state
of its organization. Each of the Presidential Parties has all requisite entity
power and authority to execute, deliver and perform its obligations under this
Agreement and any other Transaction Document. Each of the Presidential Parties
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and any other Transaction Document. Upon the
execution and delivery of any Transaction Document to be executed and delivered
by a Presidential Party, such Transaction Document shall constitute the valid
and binding obligation of the respective Presidential Party, enforceable against
the respective Presidential Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and general principles of equity. The person or persons
executing and delivering this Agreement or any other Transaction Document on
behalf of the Presidential Parties is and shall have been prior to the Closing
Date, duly authorized to execute and deliver such document on behalf of such
Presidential Party.

 



 

 



 

4.2           No Litigation. No Proceeding or Order is pending against or
affecting either of the Presidential Parties or any of their respective
Affiliates or property owned by any of such parties, and no such Proceeding or
Order has been threatened in writing: (a) under any bankruptcy or insolvency
Law, (b) that seeks or could be reasonably likely to seek injunctive or other
relief in connection with this Agreement, any of the other Transaction Documents
or the transactions contemplated hereby or thereby, or (c) that reasonably could
be expected to adversely affect (i) the performance by the Presidential Parties
under this Agreement or any other Transaction Document, or (ii) the consummation
of any of the transactions contemplated hereby or thereby. The FC Parties
acknowledge and agree that the Presidential Parties have been named in the
litigation filed by Jacob Frydman and JFURTI, LLC, an affiliate of Jacob
Frydman.

 

4.3           No Consents or Approvals. Except as shall have been satisfied on
or prior to the Closing Date, no consent, waiver, approval or authorization of,
or filing with, any Person or Governmental Authority or under any applicable
Laws is required to be obtained by the Presidential Parties in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby, except for those consents, waivers, approvals,
authorizations or filings, the failure of which to obtain or to file would not
have a Material Adverse Effect.

 

4.4           No Violation. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of either Presidential Party, (b) any
term or provision of any judgment, order, writ, injunction, or decree binding on
either Presidential Party, or (c) any other material agreement to which either
Presidential Party is a party.

 

4.5           Valid Issuance of Securities. The PRES OP Units to be issued to
the Contributor pursuant to this Agreement has been duly authorized by
Presidential and, when issued against the consideration therefor, will be
validly issued by Presidential, free and clear of all Liens.

 

4.6           Operation of Companies’ Business. Presidential has filed its last
quarterly filings with the SEC as of September 30, 2016. Since September 30,
2016, The Presidential Parties have maintained their assets and operated their
businesses in good faith and in the ordinary course consistent with past
practice. There have been no material changes to the assets, business practices,
debt or liability that have not been filed with the SEC.

 

4.7           REIT Status. Presidential is a real estate investment trust under
Section 856 through 860 of the Code, in full compliance with the rules and
regulations applicable thereto.

 

4.8           Charter Documents. Presidential has provided drafts of proposed
amendments to its certificate of incorporation and bylaws and amendments to the
governing charter instruments of PRES OP and each of its material Subsidiaries,
if any. Presidential, PRES OP and each of its Subsidiaries are in compliance
with the provisions of its certificate of incorporation or bylaws or equivalent
governing charter instruments.

 

4.9           SEC Filings; Financial Statements; Undisclosed Liabilities.

 

(a)          Presidential SEC Reports. Presidential has timely filed all forms,
reports and documents required to be filed with the SEC. All such required
forms, reports and documents, and all exhibits and schedules thereto and
documents incorporated by reference therein (including those filed by
Presidential after the date hereof), are referred to herein as the “Presidential
SEC Reports”. As of their respective dates, the Presidential SEC Reports (i)
complied in all material respects with the applicable requirements of the
Securities Act or the Exchange Act, as the case may be, and the applicable rules
and regulations of the SEC promulgated thereunder, and (ii) did not at the time
each such Presidential SEC Report was filed (or if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. None of the Subsidiaries of Presidential is required to file any
forms, reports or other documents with the SEC and no Presidential Party has
received or has any reason to expect to receive any notice from the SEC relative
to any failure to comply with law.

 

 

 

 

(b)          Presidential Financial Statements. Each of the consolidated
financial statements (including, in each case, any related notes thereto)
contained in the Presidential SEC Reports (collectively, the “Presidential
Financial Statements”) (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, (ii) was
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements, as may be permitted by the SEC
on Form 10 Q under the Exchange Act), and (iii) fairly presented the
consolidated financial position of Presidential and its consolidated
Subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of Presidential and its consolidated Subsidiaries for
the periods indicated therein, except that the unaudited interim financial
statements were or are subject to normal and recurring year-end adjustments
which were not, or are not expected to be, material in amount. The balance sheet
of Presidential contained in the Presidential SEC Reports is hereinafter
referred to as the “Presidential Balance Sheet.” Furthermore, the FC Parties
acknowledge the obligation of Presidential to (i) satisfy a prior obligation to
certain officers of the Company to transfer $414,000 in Class B shares to such
parties as more particularly described in the Presidential Financial Statements,
(ii) pay legal and accounting fees and costs pertaining to the negotiation and
preparation of this Agreement in the approximate amount of $150,000 which shall
be paid promptly following the Closing for the T9 Property, and (iii) purchase
directors and officers errors and omissions tail coverage insurance at
commercially reasonable rates.

 

(c)          Financial Statements in Accordance with Books and Records; Fair
Presentation. The Presidential Parties hereby represent and warrant that the
Presidential Financial Statements are in accordance with the books and records
of Presidential, and fairly present in all material respects the financial
condition of Presidential as at the respective dates indicated, including
liabilities, income, and retained earnings for the respective periods indicated.

 

(d)          Outstanding Debt. Except as otherwise disclosed on the Presidential
Financial Statements, Presidential and its Subsidiaries do not have any
undisclosed loans payable or debt obligations (other than trade or vendor debt
occurring in the ordinary course of business).

 

(e)          Preparation of Financial Statements. As of the date hereof, neither
Presidential nor any of its Subsidiaries has any Liabilities of a nature
required to be disclosed on a balance sheet or in the related notes to
consolidated financial statements prepared in accordance with GAAP which are,
individually or in the aggregate, material to the business, results of
operations or financial condition of Presidential and its Subsidiaries taken as
a whole, except Liabilities (i) reflected in or reserved against the
Presidential Balance Sheet, or (ii) incurred since the date of the Presidential
Balance Sheet in the ordinary course of business consistent with past practices
and Presidential shall disclose any such matters in writing to the FC Parties.

 

 

 

 

(f)          Securities Documents. Presidential has heretofore furnished to the
FC Parties a true and complete copy of any amendments or modifications, which
have not yet been filed with the SEC but which are required to be filed, to
forms, reports and documents which previously had been filed by Presidential
with the SEC pursuant to the Securities Act or the Exchange Act such that the FC
Parties are in receipt of all material facts and no material facts have been
omitted from disclosures to the FC Parties.

 

(g)          Certifications. The chief executive officer, chief investment
officer and/or the chief financial officer of Presidential have made all
certifications required by, and would be able to make such certifications as of
the date hereof and as of the Closing Date as if required to be made as of such
dates pursuant to, Sections 302 and 906 of the Sarbanes-Oxley Act and any
related rules and regulations promulgated by the SEC, and the statements
contained in any such certifications are complete and correct in all material
respects, and Presidential is otherwise in compliance in all material respects
with all applicable provisions of the Sarbanes-Oxley Act.

 

(h)          Comment Letter. Presidential has not received any comment letter
from the SEC or the staff thereof.

 

(i)          Material Facts. The Presidential Parties have and shall until
Closing disclose all material facts to the FC Parties, not omit any material
facts in disclosure to the FC Parties and shall fully disclose all information
required under anti-fraud rules and principles.

 

4.10         Presidential Assets. The assets held by Presidential and
corresponding liabilities as of the Closing Date and as reflected in the
Presidential Financial Statements constitute all of the assets of Presidential
other than those contemplated pursuant to this Agreement.

 

4.11         Title. Each Presidential Party owns good and marketable title to
all assets identified on the Presidential Financial Statements.

 

4.12         Information Provided to the FC Parties. The financial statements,
all financial data, organizational documents relating to Presidential and its
related entities, and all other documents and information heretofore delivered
to the FC Parties by or with respect to Presidential in connection with this
transactions contemplated by this Agreement or relating to Presidential are
true, correct and complete in all material respects; there have been no
amendments thereto since the date such items were prepared or delivered to the
FC Parties; all financial statements provided were prepared in accordance with
GAAP, and fairly present as of the date thereof the financial condition of each
individual or entity to which they pertain; and no change has occurred to any
such financial statements, financial data, organizational documents relating to
Presidential and its Subsidiaries, documents and other information not disclosed
to Contributors, which has had, or could reasonably be expected to result in, a
Material Adverse Effect.

 

4.13         Delivery of All Materials. The Presidential Parties have delivered
to the FC Parties all material agreements and documents in either of the
Presidential Parties’ possession or control relating to the condition, ownership
and operation of its business. All such documents are complete and accurate. The
Contributor will not be bound by any contract affecting a Presidential Party,
which has not been disclosed prior to the Closing Date. The Presidential Parties
have disclosed to the FC Parties all material matters known to the Presidential
Parties and affecting the Presidential Parties and has not failed to disclose or
omitted the disclosure of any matter to the FC Parties the effect of which would
have a material, adverse effect on the Presidential Parties or the transactions
contemplated hereunder.

 

4.14         Registration of Presidential Shares. The Parties acknowledge and
agree that the issuance and distribution of the Presidential Class B shares must
be made in compliance with all laws and regulations including those promulgated
by the Securities and Exchange Commission.

 

 

 

 

4.15         Condition precedent. The truth, accuracy and completeness of each
of the representations and warranties by the Presidential Parties to the FC
Parties made in this Agreement as of the date hereof, and as of the Closing
Date, shall constitute a condition precedent to the obligations of the FC
Parties hereunder.

 

4.16         REIT Qualification. The Contributed Entities and Contributed
Properties will meet the gross asset test contained in Section 856(c)(4) of the
Code, as of the Closing Date (as if the Closing Date were the closing of a
quarter), if the Contributed Entities and Contributed Assets were treated as the
only assets of a REIT, and not taking into account any cure or mitigation
provision relating to Section 856(c)(4) of the Code.

 

4.17         Environmental Compliance. Except as expressly disclosed in a
writing by the Presidential Parties to the FC Parties dated prior to, and
received by the FC Parties prior to, the date hereof, each real property asset
owned by the Presidential Parties is currently in compliance with all
Environmental Laws and Environmental Permits, except where the failure to so
comply would not have a Material Adverse Effect. The Presidential Parties have
not received any written notice from the United States Environmental Protection
Agency or any other federal, state, county or municipal entity or agency that
regulates Hazardous Materials or public health risks or other environmental
matters or any other private party or Person claiming any current violation of,
or requiring current compliance with, any Environmental Laws or Environmental
Permits or demanding payment or contribution for any Release or other
environmental damage in, on, under, or upon any of the real properties owned by
the Presidential Parties. No litigation is pending with respect to Hazardous
Materials located in, on, under or upon any of the real properties owned by the
Presidential Parties, and, no investigation in such respect is pending and no
such litigation or investigation has been threatened in writing in the last
twelve months by any Governmental Entity or any third party. To the actual
knowledge of the Presidential Parties, there are no environmental conditions
existing at, on, under, upon or affecting any real property owned by the
Presidential Parties or any portion thereof that would reasonably be likely to
result in any claim, liability or obligation under any Environmental Laws or
Environmental Permit or any claim by any third party that would have a Material
Adverse Effect.

 

4.18         Taxes. Except as would not have a Material Adverse Effect, (a) all
Tax Returns and reports required to be filed with respect to each Presidential
Party and real property owned by the Presidential Party have been timely filed
(after giving effect to any properly filed extensions) and all such returns and
reports are accurate and complete in all material respects, and all Taxes
required to be paid with respect to the real property owned by the Presidential
Parties have been paid, and (b) no deficiencies for any Taxes have been
proposed, asserted or assessed with respect to the real property owned by the
Presidential Parties, and no requests for waivers of the time to assess any such
Taxes are pending.

 

4.19         Compliance with Laws. Except as expressly disclosed in writing and
received by the FC Parties prior to, the date hereof, the real property owned by
the Presidential Parties has been maintained, and the Presidential Parties have
not received written notice that any such real property owned by the
Presidential Parties are not, in compliance in all material respects with all
applicable laws, ordinances, rules, regulations, codes, orders and statutes
(including, without limitation, those currently relating to fire safety,
conservation, parking, Americans with Disabilities Act, zoning and building
laws) whether federal, state or local, except where the failure to so comply
would not have a Material Adverse Effect. Compliance with Environmental Laws is
not addressed by this Section 4.19, but rather solely by Section 4.17.

 

4.20         Eminent Domain. There is no existing, proposed or threatened
condemnation, eminent domain or similar proceeding, or private purchase in lieu
of such a proceeding, in respect of all or any material portion of the real
property owned by the Presidential Parties.

 

 

 

 

4.21         Licenses, Approvals, Entitlements and Permits. Except as expressly
disclosed in a writing by the Presidential Parties to the FC Parties dated prior
to, and received by the FC Parties prior to, the date hereof, all licenses,
permits or other governmental approvals (including without limitation, all
Approvals and Entitlements) required to be obtained by the Presidential Parties
in connection with the permitting, approval, construction, use, occupancy,
management, leasing and operation of any real property owned by the Presidential
Parties has been obtained and are in full force and effect and in good standing,
and all Approvals and Entitlements are fully vested and not subject to
divestiture.

 

4.22         Insurance. The Presidential Parties have in place the public
liability, casualty and other insurance coverages with respect to any real
property owned by the Presidential Parties necessary and in all cases required
under the terms of any continuing loan or other agreement to which the real
property owned by the Presidential Parties is subject. Each of the insurance
policies is in full force and effect in all material respects and all premiums
due and payable thereunder have been fully paid when due. The Presidential
Parties have not received from any insurance company any notices of cancellation
or intent to cancel any insurance.

 

4.23         Stock Options and Warrants. Except for the stock options and
warrants described in Section 5.1 (e) below, there are no other stock options,
warrants, put rights, call rights or similar rights afforded to any party with
regard to any stock of the Company.

 

Article V.
CONDITIONS PRECEDENT

 

5.1           Conditions Precedent to the Obligations of the Parties. The
obligations of each Party to consummate the transactions contemplated hereby at
the Closing shall be subject to the completion, satisfaction or written waiver
(where permissible), at or prior to the Closing for the Avalon transaction
(unless otherwise specified) of the following conditions precedent:

 

(a)          No Order. No Governmental Authority with jurisdiction over such
matters shall have enacted, issued, promulgated, enforced or entered any Law
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making the transactions contemplated hereby at the Closing illegal
or otherwise restricting, preventing or prohibiting consummation of such
transactions.

 

(b)          Class A Shareholder’s Agreement The execution and delivery of the
Class A Shareholder’s Agreement.

 

(c)          Business Plan for Presidential. FC Parties and Presidential Parties
have approved the general business plan for Presidential (“Business Plan”) which
provides:

 

i)To hold the Avalon Property asset as a long term investment (at least one
year).

 

ii)To develop a multi-year development plan for the T9 Property asset that will
include the recapitalization of the asset.

 

iii)Palisades Capital shall provide consulting services relative to the
Contributed Properties, among other matters, upon Closing of the Avalon
transaction, and shall be fully-integrated as managers and officers of the
Company upon the Closing for the T9 Property pursuant to an agreement to be
entered into between Palisades and Presidential, which agreement shall be
approved by the Presidential Board of Directors and executed by the Parties
following the Closing for the T9 Property.

 

 

 

  

iv)          A budget describing the operating capital needs for Presidential
for the period of twelve (12) months from the Closing for the Avalon Property.

 

v)            In furtherance of but not full satisfaction of the covenant of the
FC Parties described in Section 2.4 (c) above, the FC Parties will pay to
Presidential, within ten (10) business days following execution of this
Agreement, the amount of $800,000 for operating capital and for compensation and
reimbursement of expenses for Palisades Capital for a period of approximately150
days (the “Initial Op X Payment”). From the Initial Op X Payment, presidential
shall timely pay Nelson Mullins for their professional services and costs
related to the Regulation D offering for the Presidential preferred shares to be
issued and for salaries and reimbursement of costs for Palisades Capital.

 

(d)          Pre-Closing Agreement. On or before the Closing for the Avalon
Property, the Parties and Signature Group Advisors, LLC (“Signature”) shall have
executed and delivered to each other a written document, in form reasonably
acceptable to each of them, memorializing their agreement that Signature shall
receive (i) 1,000,000 Class B Shares in consideration for sourcing, negotiating
and documenting the transactions contemplated by this Agreement (“Transaction
Fee”); and (ii) subject to the Closing for the T9 Property, 2,000,000 Class B
Shares as a consulting fee for services to be performed over a period of four
(4) years as directed by Presidential (“Consulting Fee”). The Transaction Fee
shall be payable by Presidential and earned upon execution of this Agreement.
The Consulting Fee shall be paid over a period of four (4) years, in arrears, in
equal installments, to be delivered to Signature or its assignee prior to
December 31st of each year.

 

(e)          Stock Options and Warrants. On or before the Closing for the Avalon
Property, the Parties shall have entered into documentation sufficient to
provide for the cancellation of certain stock options and warrants held by
certain officers and directors of the Company in consideration for the issuance
of Class B Shares as more particularly set forth on Schedule 5.1 (e) attached
hereto and incorporated herein.

 

5.2           Conditions Precedent to the Obligations of the FC Parties. The
obligations of each FC Party to consummate the transactions contemplated hereby
at the Closing shall be subject to the satisfaction or waiver (where
permissible), at or prior to the Closing, of the following additional
conditions:

 

(a)          Agreements and Covenants. The Presidential Parties shall have
performed all obligations to be performed by them, and complied with their
agreements and covenants to be performed or complied with by them under this
Agreement on or prior to the Closing.

 

(b)          Closing Deliveries. The Presidential Parties shall have delivered,
or caused to be delivered, each of the items set forth in Section 2.3.

 

(c)          Final Board Approval. FC Parties shall have received final approval
of the Board of Directors for First Capital within five (5) business days from
the date this Agreement is fully executed by the Parties, such approvals to be
delivered in writing to the Presidential Parties.

 

(d)          Opinions of Securities and Tax Counsel. First Capital shall have
received opinions of counsel relative to the securities, tax aspects and REIT
compliance aspects of the transactions contemplated herein, including, without
limitation, the matters described in Section 1.6 above, in form and content
acceptable to First Capital acting in good faith, which opinions shall be
obtained prior to the Closing for the T9 Property. First Capital shall request
that the issuer of any opinion expressly permit the Company to rely upon the
opinion.

 

 

 

 

(e)          Fairness Opinion. First Capital shall have received a fairness
opinion acceptable relative to the transactions contemplated by this Agreement
in form and content acceptable to First Capital acting in good faith prior to
the Closing for the T9 Property; provided, however, that no fairness opinion
shall be required with respect to the transfer of the Avalon Property.

 

(f)          Formation of PRES OP. PRES OP shall have been validly formed, in
good standing under Delaware law and capable of conducting business to the
extent necessary, to perform the transactions under this Agreement prior to the
Closing for the Avalon Property transaction and the formation documentation for
PRES OP shall have been approved by the FC Parties, acting reasonably.

 

(g)          Consent of T9 Lender. On or prior to the Closing for the T9
Property transaction, the FC Parties shall have entered into with T9 Lender, a
Waiver and Consent Agreement in form and substance reasonably acceptable to the
Presidential Parties (the “Waiver and Consent Agreement”), which Waiver and
Consent Agreement shall, at minimum, provide for the waiver of any default under
any applicable loan document arising from or as a result of this Agreement and a
waiver of the existing defaults under the T-9 Loan.

 

5.3            Conditions Precedent to the Obligations of the Presidential
Parties. The obligations of the Presidential Parties to consummate the
transactions contemplated hereby at the Closing shall be subject to the
satisfaction or waiver by the Presidential Parties, at or prior to the Closing,
of the following additional conditions:

 

(a)           Agreements and Covenants. The FC Parties shall have performed all
obligations to be performed by them, and complied with their agreements and
covenants to be performed or complied with by them under this Agreement.

 

(b)          Closing Deliveries. The FC Parties shall have delivered, or caused
to be delivered, each of the respective items set forth in Section 2.2.

 

(c)          Final Board Approval. Presidential Parties shall have received
final approval of the Board of Directors of Presidential Realty Corporation
within five (5) business days from the date this Agreement is fully executed by
the Parties, such approvals to be delivered in writing to the FC Parties.

 

(d)          Waiver of Unsatisfied Conditions. In the event that the
Presidential Parties shall have determined to Close the transactions
contemplated herein prior to satisfaction of any of the conditions precedent set
forth in this Section 5.3 (excluding Section 5.3(c)), the Presidential Parties
shall notice the other Parties that they have elected to waive the unsatisfied
conditions precedent in this Section 5.3 and the Closing Date shall be the
second (2nd) Business Day after the date of said notice, time being of the
essence.

 

(e)          Condition Precedent. The truth, accuracy and completeness of each
of the representations and warranties by the Presidential Parties to the FC
Parties, and vice versa, made in this Agreement as of the date hereof, and as of
the Closing Date, shall constitute a condition precedent to the obligations of
each of the FC Parties and Presidential Parties hereunder.

 

5.4           Reasonable Efforts to Satisfy Conditions Precedent. The Parties
shall cooperate with and assist each other in the exercise of commercially
reasonable efforts to satisfy, a timely manner, the conditions precedent set
forth in this Section 5.

 

 

 

 

Article VI.
SHARE REGISTRATION

 

6.1           S-11Filing. The Parties contemplate that the Presidential Shares
will be registered subject to the filing of an S-11 statement with the SEC in
accordance with the determinations made by Presidential acting reasonably.

 

6.2           Distribution of Shares. Following Contributor’s receipt of the
Presidential Shares, distribution of the Presidential Shares from Contributor
shall be made in accordance with applicable Law which may require the
registration of such shares in accordance with Section 6.1 above unless
distribution is permissible under an exemption to registration recognized under
Law; provided, however, that the foregoing shall not constitute a condition or
contingency to the delivery of the PRES OP Units to FC at each Closing.

 

Article VII.
TERMINATION

 

7.1           Intentionally deleted.

 

7.2           Intentionally deleted.

 

Article VIII.
GENERAL PROVISIONS

 

8.1           Survival. Unless otherwise set forth in this Agreement, the
representations and warranties of the Parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
each Closing and shall in no way be affected by any investigation or knowledge
of the subject matter thereof made by or on behalf of any of the Parties for a
period of twenty-four (24) months.

 

8.2           Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by email or facsimile
transmission, provided confirmation of receipt is received by sender and the
original Notice is thereafter sent or delivered by an additional method provided
in this Section 8.2, in each case so long as such Notice is addressed to the
intended recipient thereof as set forth below:

 

If to any FC Party hereto:

 

Suneet Singal, CEO

First Capital Real Estate Trust Incorporated

60 Broad Street, 34th Floor

New York, NY 10004

 

With a copy (which shall not constitute notice or service of process under this
Section 7.2) to:

 

 

 



 

Anthony Arostegui

Downey Brand, LLP

621 Capitol Mall, 18th Floor

Sacramento, California 95814

 

If to any Presidential Party hereto:

 

Nickolas Jekogian CEO

Presidential Realty Corporation

1430 Broadway, Suite 503

New York, NY 10018


with a copy (which shall not constitute notice or service of process under this
Section 7.2) to:

 

Sam Walker

Blank Rome LLP

The Chrysler Building

405 Lexington Ave.

New York, NY 10174

 

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 8.2. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

 

8.3           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy or the application of this Agreement to any Person or circumstance is
invalid or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. To such end, the provisions of this Agreement are agreed
to be severable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

8.4           Amendment. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the Parties.

 

8.5           Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement except that First Capital Real Estate Advisors, L.P. is a third party
beneficiary hereunder as the external advisor of First Capital and the control
person of FCRE OP.

 

8.6           Governing Law; Jurisdiction and Venue.

 

(a)          This Agreement shall be governed by and construed in accordance
with, the laws of the State of New York without regard, to the fullest extent
permitted by law, to the conflicts of laws provisions thereof which might result
in the application of the laws of any other jurisdiction.

 

 

 

 

(b)          Each Party agrees that any Proceeding for any claim arising out of
or related to this Agreement or the transactions contemplated hereby, whether in
tort or contract or at law or in equity, shall be brought only in either the
United States District Court for the Eastern District of New York or in a New
York state court sitting in New York, New York (each, a “Chosen Court”), and
each Party irrevocably (a) submits to the jurisdiction of the Chosen Courts (and
of their appropriate appellate courts), (b) waives any objection to laying venue
in any such Proceeding in either Chosen Court, (c) waives any objection that
such Chosen Court is an inconvenient forum for the Proceeding, and (d) agrees
that, in addition to other methods of service provided by law, service of
process in any such Proceeding shall be effective if provided in accordance with
Section 8.2, and the effective date of such service of process shall be as set
forth in Section 8.2.

 

8.7           Waiver of Jury Trial. Each of the Parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated
hereby. Each of the Parties hereto (a) certifies that no representative, agent
or attorney of any other Party has represented, expressly or otherwise, that
such other Party would not, in the event of litigation, seek to enforce that
foregoing waiver, and (b) acknowledges that it and the other Parties hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 8.7.

 

8.8           Waiver. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any Party, shall be deemed to constitute a waiver by the Party
taking such action of compliance with any representations, warranties, covenants
or agreements contained in this Agreement. The waiver by any Party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

 

8.9           Mutual Drafting; Consultation with Advisors. Each Party hereto has
participated in the drafting of this Agreement, which each Party acknowledges is
the result of extensive negotiations between the Parties. Each Party shall bear
the cost of its own advisors, consultants, attorneys and accountants.

 

8.10         Entire Agreement. This Agreement (including its exhibits,
appendices and schedules), and the other documents delivered pursuant hereto and
thereto constitute a complete and exclusive statement of the agreement between
the Parties with respect to the subject matter hereof and thereof, and supersede
all other prior agreements, arrangements or understandings by or between the
Parties, written or oral, express or implied, with respect to the subject matter
hereof or thereof including, without limitation, any draft of the agreement
which may have been previously executed by any of the Parties.

 

8.11         Counterparts. This Agreement may be executed (including by
facsimile or other similar electronic transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8.12         Section Headings; Interpretation.

 

(a)          The descriptive headings of sections and paragraphs of this
Agreement are inserted for convenience only, and do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement,

 

 

 

 

(b)          When a reference is made in this Agreement to an Article, Section,
Annex or Exhibit, such reference shall be to an Article, Section, Annex or
Exhibit of or to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” unless the context
otherwise requires or unless otherwise specified. Unless the context requires
otherwise, the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or
similar words in this Agreement refer to this entire Agreement. Except as
otherwise specifically provided herein, where any action is required to be taken
on a particular day and such day is not a Business Day and, as a result, such
action cannot be taken on such day, then this Agreement shall be deemed to
provide that such action shall be taken on the first Business Day after such
day.

 

8.13         No Personal Liability. Notwithstanding any provision contained
herein to the contrary, in no event shall any officer, director, shareholder,
employee, agent, independent contractor, principal, member or representative be
personally liable for any matters or transactions described in or contemplated
by this Agreement. Furthermore, in no event shall either party have any claim
against the other party with respect to any breach of any representation or
warranty under this Agreement in the event that such party acquires actual
knowledge of any discrepancy or conflict forming the basis for any such breach
prior to the Closing and then proceeds to Closing.

 

8.14         AS IS Acquisition; Waiver of Punitive Damages. Subject to only the
expressed representations and warranties set forth herein, the Parties hereby
acknowledge and agree that the Contributed Properties are being contributed and
transferred to the Presidential Parties “AS IS”, “WHERE IS” and “WITH ALL
FAULTS” and in reliance on the inspections, investigations and analysis
performed by the Presidential Parties prior to the execution of this Agreement.
Notwithstanding any provision contained herein to the contrary, the Parties
hereby waive the right to claim any punitive or special damages against each
other and that in no event whatsoever shall the liability of the FC Parties
exceed the net equity of the Contributed Properties.

 

8.15         Indemnification by First Capital. The FC Parties shall fully
indemnify, hold harmless and defend (collectively “indemnify” and
“indemnification”) Presidential Realty Corporation and any of the Presidential
Parties and its directors, officers, employees, agents, stockholders and
affiliates (collectively, “Indemnified Parties”) from and against all claims,
demands, actions, suits, damages, liabilities, losses, settlements, judgments,
costs and expenses (including but not limited to reasonable attorney’s fees and
costs) by (y) Jacob Frydman or any affiliate of Jacob Frydman or (z) any third
party arising from the breach of an obligation to such third party by any of the
FC Parties, and which arise out of or relate to the consummation of this
Agreement. The FC Parties hereby further agree to indemnify and hold harmless
Presidential Parties against any and all causes of action, claims, assessments,
losses, damages, liabilities, obligations, reimbursements, costs and expenses of
any kind or nature, including, without limitation, interest, penalties, fines,
and attorneys’ and experts’ fees and expenses whether caused by,  arising from,
or premised, in whole or in part, (i) upon any misrepresentation of the FC
Parties contained herein, (ii) any third party tort claims related to any
accident, injury or damage occurring on or about the Property prior to the
Closing, to the extent not covered by insurance), and (iii) any breach of this
Agreement by FC Parties. The provisions of this Section 8.15 shall survive the
Closings.

 

8.16         Indemnification by Presidential Parties. The Presidential Parties,
jointly and severally, hereby further agree to indemnify and hold harmless the
FC Parties and their officers, directors, employees, agents, stockholders and
affiliates (collectively, “Indemnitees”) against any and all causes of action,
claims, assessments, losses, damages, liabilities, obligations, reimbursements,
costs and expenses of any kind or nature, including, without limitation,
interest, penalties, fines, and attorneys’ and experts’ fees and expenses
whether caused by, arising from, or premised, in whole or in part, (i) upon a
misrepresentation of the Presidential Parties contained herein, (ii) any third
party tort claims related to Presidential occurring prior to the Closing (to the
extent not covered by insurance), and (iii) any breach of this Agreement by the
Presidential Parties. The provisions of this Section 8.15 shall survive the
Closings.

 



 

 



 

8.17 Confidentiality. The Parties shall not be permitted prior to the Closing to
make disclosures regarding the transactions contemplated by this Agreement
(including issuing a tombstone, press release or advertisement) without the
prior written consent of the Presidential Parties, provided, however, the
foregoing shall not be construed to prevent either party from (a) making any
disclosure required (or reasonably prudent) under any applicable law or the
rules of a National Stock Exchange or (b) making, on a confidential basis, such
disclosures as Contributor or Presidential Parties reasonably deem necessary or
appropriate to its legal counsel, accountants (including outside auditors),
potential lenders, mortgage brokers or other professionals involved in this
transaction. The provisions of this Section shall survive the Closing or earlier
termination of this Agreement. 

 

[Signature pages follow]

 

 

 

 

IN WITNESS OF THE FOREGOING, each Party executes this Agreement as of the date
first written above, by the Party’s duly authorized officer.

 

ON BEHALF OF THE FC PARTIES & THE CONTRIBUTED ENTITIES:

 

By: First Capital Real Estate Operating Partnership, LP     a Delaware limited
partnership             By: First Capital Real Estate Trust Incorporated,      
a Maryland corporation       its General Partner               By: /s/ Suneet
Singal       Name:    Suneet Singal       Title:     CEO and Chairman of the
Board  

 

ON BEHALF OF THE PRESIDENTIAL PARTIES:

 

By: Presidential Realty, LP     a Delaware limited partnership             By:
Presidential Realty Corporation,       a Delaware Corporation       its General
Partner                 By: /s/ Nickolas Jekogian       Name: Nickolas Jekogian
      Title:   CEO & Chairman of the Board  

 

 

 

 

APPENDIX 1

DEFINITIONS

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Affiliate” means, with respect to a specified Person, each other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with that Person.

 

“Approvals” shall mean [intentionally deleted]

 

“Business Day” means any day other than (a) a Saturday or a Sunday, or (b) a day
on which banks are required or authorized by Law to be closed in The City of New
York.

 

“Chosen Court” has the meaning set forth in Section 8.6.

 

“Code” has the meaning set forth in the recitals.

 

“Company” shall mean Presidential.

 

“Contributed Entities” has the meaning set forth in the introductory paragraph.

 

“Contributed Properties” has the meaning set forth in Section 1.4.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Contributor” has the meaning set forth in the introductory paragraph.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of an equity interest, by contract or otherwise. The terms
“Controlled by” and “under common Control with” have correlative meanings.

 

“Entitlements” shall mean [intentionally deleted]

 

“Entity” means, except for Governmental Authorities, (a) any corporation,
partnership, joint venture, limited liability company, business trust or other
business entity, (b) any association, unincorporated business or other
organization, (c) any trust, and (d) any other organization having legal status
as an entity under any Law.

 

“Entity Properties” has the meaning set forth in the recitals.

 

“Environmental Law” means Laws or Orders of any Governmental Authority relating
to pollution or protection of the environment or natural resources (including
the generation, use, storage, management, treatment, transportation, disposal,
presence, Release or threatened Release of any Hazardous Material) or
occupational health and safety, such as the Clean Air Act, 42 U.S.C. Section
7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq. and the Water
Quality Act of 1987; the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. Section 136 et seq.; the Marine Protection, Research and Sanctuaries Act,
33 U.S.C. Section 1401 et seq.; the National Environmental Policy Act, 42 U.S.C.
Section 4321 et seq.; the Noise Control Act, 42 U.S.C. Section 4901 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., as amended by the
Hazardous and Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et seq., as
amended by the Superfund Amendments and Reauthorization Act, the Emergency
Planning and Community Right-to-Know Act, and Radon Gas and Indoor Air Quality
Research Act; the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.;
the Atomic Energy Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste
Policy act of 1982, 42 U.S.C. Section 10101 et seq.

 

 

 

 

“Environmental Permits” means any and all licenses, certificates, permits,
directives, requirements, registrations, government approvals, agreements,
authorizations, and consents that are required under or are issued pursuant to
any Environmental Laws.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FIRPTA Affidavit” has the meaning set forth in Section 2.2(i).

 

“Governmental Authority” means (a) any body exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental agency, department, board, commission or other
instrumentality, whether national, territorial, federal, state, provincial,
local, supranational or other authority, (b) any organization of multiple
nations, or (c) any tribunal, court or arbitrator of competent jurisdiction.

 

“Hazardous Material” means any material, substance or waste defined or regulated
in relevant form, quantity or concentration as hazardous or toxic or as a
pollutant or contaminant (or words of similar import) pursuant to any
Environmental Law, including any petroleum, waste oil or petroleum constituents
or by-products.

 

“Law” and “Laws” mean (a) any constitution applicable to, and any statute,
treaty, rule, regulation, ordinance, or requirement of any kind of any
Governmental Authority, including, but not limited to, any securities and
corporate laws, (b) principles of common law, and (c) any Order.

 

“Liabilities” means any and all debts, liabilities and obligations, of whatever
kind or nature, primary or secondary, direct or indirect, whether accrued or
fixed, known or unknown, absolute or contingent, matured or unmatured or
determined or determinable.

 

“Lien” means any lien, encumbrance, security interest, pledge or any other title
restriction of any kind.

 

“Material Adverse Effect” means a material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs, business
prospects, management, assets or properties of a Person and or its or their
Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business.

 

“Order” means any decree, injunction, judgment, order, ruling, writ, assessment
or arbitration award of a Governmental Authority, arbitrator or arbitral body,
commission or self-regulatory organization, whether arising from a Proceeding or
applicable Law.

 

 

 

 

 

“Organizational Documents” means each of the following, as applicable, as
amended and supplemented: (a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
operating agreement (or limited liability company agreement) and certificate of
organization or formation of a limited liability company; and (e) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person.

 

“Parties” has the meaning set forth in the introductory paragraph.

 

“Permits” means, with respect to the Property, all governmental permits and
approvals, including licenses, registrations and authorizations, required for
the ownership and operation of the Contributed Entity or the Property at the
Real Property, including without limitation, qualifications to do business,
certificates of occupancy, building permits, signage permits, site use
approvals, zoning certificates, environmental and land use permits, and any and
all other necessary approvals from Governmental Authorities and other approvals
granted by any public body.

 

“Permitted Lien” means: (a) Liens securing Taxes, the payment of which is not
delinquent or the payment of which is actively being contested in good faith by
appropriate proceedings diligently pursued; (b) Zoning laws and ordinances
applicable to the Properties that are not violated by the existing structures or
present uses thereof or the transfer of the Properties; (c) Liens imposed by
laws, such as carriers’, warehousemen’s and mechanics’ liens, and other similar
liens arising in the ordinary course of business that secure payment of
obligations arising in the ordinary course of business not more than 60 days
past due or which are being contested in good faith by appropriate proceedings
diligently pursued; (d) non-exclusive easements for public utilities and other
operational purposes that do not materially interfere with the current use of
the Properties; (e) any other liens that do not materially interfere with the
current use or operation of the Properties; and (f) any liens created by or with
the knowledge of Presidential or any agent, employee or contractor of
Presidential.

 

“Person” means an individual, an Entity or a Governmental Authority.

 

“Presidential Shares” has the meaning set forth in Section 3.1(a).

 

“PRES OP Units” has the meaning set forth in Section 1.7.

 

“Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Authority or before an arbitrator or arbitral body or mediator.

 

“REIT” has the meaning set forth in the recitals.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Reports” means any and all reports, schedules, forms, statements and other
documents required under applicable Laws to be filed or furnished by
Presidential to the SEC, including, without limitation, proxy information and
solicitation materials, in each case, in the form and with the substance
prescribed by such Laws.

 

“Securities” has the meaning set forth in Section 1.2(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

 

 

 

 

“Tax” or “Taxes” means (i) all federal, state, local and foreign net or gross
income, gross receipts, turnover, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Section 59A), customs, duties, export taxes and
withholdings, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, supplementary, retirement system, disability, real
property, personal property, sales, use, transfer, registration, value added,
recording, intangible, documentary, goods and services, ad valorem, net
proceeds, net worth, special assessments, workers’ compensation, utility,
production, gains, alternative or add-on minimum, estimated, or other tax of any
kind whatsoever, together with any interest, penalty, or addition thereto
payable in connection with such taxes, whether disputed or not and (ii) any
liability of any Person for the payment of amounts of the type described in
clause (i) as a transferee, successor or payable pursuant to a contractual
obligation.

 

“Tax Return” means any return, declaration, report, claim for refund, document,
or information return or statement relating to Taxes, or other filing required
to be supplied to any taxing authority or jurisdiction (foreign or domestic)
with respect to Taxes, including any schedules or attachments thereto, and
including any amendments thereof.

 

“Transaction Documents” means collectively this Agreement the other agreements
contemplated to be delivered in connection herewith or therewith and any other
agreement, certificate, instrument or writing delivered in connection with this
Agreement or the transactions contemplated hereby.

 

 

 

 

SCHEDULE 1.9

 

[BASIC TERMS FOR SHAREHOLDER’S AGREEMENT]

 

Subject to approval of the Board of Directors of the Company following the
Closing for the T9 Property (and the shareholders of Class A stock of the
Company if determined necessary or appropriate by the Board) the exchange of
$5,000,000 of newly issued Class B shares of Presidential for the Class A
Controlling Stock (the Class A Controlling Stock may be transferred to an entity
(e.g. an affiliate of the Company) as determined by the Company) upon the
earlier to occur of (a) Presidential having achieved total stabilized net asset
value of not less than $200,000,000 or (b) 18 months form the Closing for the
Avalon Property; (ii) the agreement of the holders of the Class A Controlling
Stock (x) not to transfer, lien or encumber the Class A Controlling Stock, (y)
not to take any action that would interfere with the transactions contemplated
by this Agreement or that may be inconsistent with the terms of this Agreement;
(iii) to vote in favor of changing the name of Presidential to another name
selected by the FC Parties; (iv) to vote in favor of changing the domicile of
Presidential as may be determined by the FC Parties; (v) to vote in favor of
either cancelling the Class A Shares or converting the Class A Shares into
common Class B shares (vi) to vote in favor of the election or appointment of
two (2) new board members selected by the FC Parties upon the Closing for the T9
Property.

 

 

 

 

SCHEDULE 5.1 (E)

 

[STOCK OPTIONS AND WARRANTS TO BE CANCELLED]

 

The following parties shall cancel their respective stock options and warrants
in exchange for the issuance of Class B shares of Presidential (in the amounts
specified below:

 

1. Alex Ludwig: 1,000,000 Class B Shares

 

2. Nickolas Jekogian: None

 

3. Jeff Josephs, Richard Brandt, Robert Fader, Jeffrey Rodgers (collectively and
proportionately as they shall determine amongst themselves): 500,000 Class B
Shares

 

 

 

